DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 8 is objected to because of the following informalities:  it has no period.  Appropriate correction is required.

Claims 15 and 17 are objected to because of the following informalities: each recites "metres", which should be "meters".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention.
The meaning of claim 1 is unclear because it recites "a trunk section which is any one of devoid and substantially devoid of branches".  The meaning of this limitation is unclear because it is unclear how many branches may be present to qualify a trunk as "substantially devoid".  Appropriate explanation and/or correction is required. 

Claims 2-19 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 

The meanings of claims 1, 2, 5, 7, 9, 10-13, and 18- 20 are also unclear because each recites an artificial tree but also contains language reciting that various parts are "configured to be" or are "configured so as to be".   The meaning of these claims and usage of these phrases are unclear because it unclear if the parts are actually required to be/have the recited property/position or to merely be capable of being used as claimed.  It is also unclear if the phrases "configured to be" and "configured so as to be" are intended to have the same or different meanings.  For the sake of compact prosecution and because the recited "configured" phrases are not actually positive recitations of a structure/property/arrangement being present, both phrases are interpreted herein as statements of intended use requiring that the relevant parts are capable of being used as claimed. Appropriate explanation and/or correction is required.

The meaning of claim 18 is unclear because it is unclear what is meant by "sufficiently malleable to form a return for securing decorations to a branch" because it is not clear what is meant by "a return".  Appropriate explanation and/or correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US Pat. No. 3,144,375). 
Regarding claim 20, Day teaches an artificial tree comprising a base section (10, 32, 48), a trunk section (30, 34, 36) that is devoid of branches and having first and second opposing ends, and a crown section (38, 50) comprising a crown body (38) and multiple fronds ( 54, 56; i.e. "branches") projecting from the crown body (Figs. 1-8).  As shown in the Figures and discussed by Day, the first, lower end of the trunk section (including item 34) is removably mounted to the base section (including item 32) and the crown section (38) is removably mounted to the second, upper end of the trunk section (Figs. 4, 5; col. 3, ln. 5-20).  The components of the tree, including its "branches" are made from a workable sheet metal, such as aluminum or copper, and are "at least in part malleable" (col. 1, ln. 43-45). 
The claim limitations regarding what the tree and its component parts are "configured to" or "configured so as to be" and the requirement that the tree is for use at Halloween are statements of intended use.  The prior art product and its components meet the claim limitations because it and its components are capable of being used as claimed. 

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auvil (US PG Pub. No. 2010/0097744). 
Regarding claim 20, Auvil teaches an artificial tree comprising a base section (12, 14), a trunk section (16) that is devoid of branches and having first and second opposing ends, and a crown section (24-44) comprising a crown body (24-30) and multiple branches ( 42) projecting from the crown body (Figs. 1, 2; par. 5-9, 14, 29-31).  The first, lower end of the trunk section (16) is removably mounted to the base section (including item 14) and the crown section (including item 24) is removably mounted to the second, upper end of the trunk section (16) (Fig. 1; par. 29, 30).  Auvil teaches constructing the branches from metal (par. 33) and, therefore, they are "at least in part malleable". 
The claim limitations regarding what the tree and its component parts are "configured to" or "configured so as to be", the requirement that the tree is for use at Halloween, and that the base is "for receiving ballast" are statements of intended use.  The prior art product and its components meet the claim limitations because it and its components are capable of being used as claimed. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US PG Pub. No. 2005/0168973).
Regarding claim 20, Chuang teaches a first artificial tree comprising a base (13) section that includes a container, a trunk section (8) that is devoid or "substantially devoid" of branches and that includes first and second opposing ends, and crown sections (5, 6, 9, 33, 24, etc.--i.e. any part of the plant extending beyond connectors, 132) comprising multiple branches (9, 14) projecting from the point (i.e. "crown body") that connects to the trunk (Figs. 1, 20, 21; par. 81-83, 85).  The branches (14) are made from metal conductors and, therefore, are at least partially malleable (par. 85).  As shown in Figure 20, the lower, first end of the trunk is removably mounted to the base section and the crown sections are removably mounted to the trunk, each via a threaded rod attachment (i.e. located just below item 132 and above item 2) (Fig. 20).   Projecting from the main body of at least some of the branches (9) is a sub-branch (6) (Fig. 20).  
Chuang also teaches a second artificial tree comprising a base section including a container (13), a trunk section (8) that is devoid of any branches and that includes first and second opposing ends, and a crown section (133, 2, 4, 31-35, 135) that includes a crown body (133) and multiple branches (4) projecting from the crown body (Fig. 38).  The lower, first end of the trunk section (8) is removably mounted to the base section via a threaded rod attachment (unlabeled, located below the end of the trunk, 8) and upper, second end of the trunk section (8) is removably mounted via a threaded rod attachment to the crown body (133) (Fig. 138).  The branches are made of metal and, therefore, are at least partially malleable (par. 98).  
The claim limitations regarding what the tree and its component parts are "configured to" or are "configured so as to be", the requirement that the tree is for use at Halloween, and the requirement that the base is "for receiving ballast" are statements of intended use.  The prior art product and its components meet the claim limitations because it and its components are capable of being used as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang and, optionally, Day. 
Regarding claims 1, 2, 4, 5, 7, 9, and 20, Chuang teaches a first artificial tree comprising a base (13) section that includes a container having an opening, a trunk section (8) that is devoid or "substantially devoid" of branches and that includes first and second opposing ends, and crown sections (5, 6, 9, 33, 24, etc.--i.e. any part of the plant extending beyond connectors, 132) comprising multiple branches (9, 14) projecting from the point (i.e. "crown body") that connects to the trunk (Figs. 1, 20-22; par. 81-83, 85).  The branches (14) are made from metal conductors and, therefore, are at least partially malleable at or adjacent the crown body (par. 85).  As shown in Figure 20, the lower, first end of the trunk is removably mounted to the base section and the crown sections are removably mounted to the trunk, each via a threaded rod attachment (i.e. located just below item 132 and above item 2) (Fig. 20).  Projecting from the main body of at least some of the branches (9) is a sub-branch (6) (Fig. 20).  
Chuang also teaches a second artificial tree comprising a base section including a container (13), a trunk section (8) that is devoid of any branches and that includes first and second opposing ends, and a crown section (133, 2, 4, 31-35, 135) that includes a crown body (133) and multiple branches (4) projecting from the crown body (Fig. 38).  The lower, first end of the trunk section (8) is removably mounted to the base section via a threaded rod attachment (unlabeled, located below the end of the trunk, 8) and upper, second end of the trunk section (8) is removably mounted via a threaded rod attachment to the crown body (133) (Fig. 138).  The branches are made of metal and, therefore, are at least partially malleable (par. 98).  
The teachings of Chuang might be considered to differ from the current invention in that the base sections of his products are not explicitly taught to include elongate protrusions having the appearance of roots.  However, Chuang's product is decorative and Chuang teaches to make artificial potted plants with "a root of a trunk", teaches that bunches of slim vines can be inserted into/onto portions of the base, and teaches that the base can include other decorative features (par. 85, 96).  As such, it would have been obvious to one of ordinary skill in the art to include roots and/or slim vines or other decorative features on/in the bases of Chuang's product because Chuang teaches that doing so is appropriate and in order to create a desired decorative effect. As "slim vines" are elongate members, they can be considered to be "of the appearance of roots".  Additionally, it would have been obvious to include other natural features, such as root-like elongate members in/on the bases of Chuang's products because Chuang teaches to create a miniature landscape model with a variety of features to simulate objects found in a natural landscape (par. 8) and because it is old and well known for trees to have visible elongate roots at their bases.  Furthermore, the decision to configure the bases around the trunks to have elongate projections that look like roots is both a prima facie obvious selection of shape and a prima facie obvious aesthetic design choice that do not define the claimed invention over the prior art.  See MPEP 2144.04. Day further teaches an artificial decorative tree that is useful in beautifying both indoor and outdoor settings that includes elongate protrusions at its base having the appearance of roots that achieve a desired appearance and effect (col. 1, ln. 8-15; col. 1, ln. 56-60).  Accordingly, it would have been obvious to one of ordinary skill in the art to include elongate protrusions having the appearance of roots on Chuang's products, including on the bases at/of the trees, in order to achieve a desired decorative effect appropriate for indoor or outdoor settings. 
Although Chuang also does not explicitly teach to include ballast in the bases discussed above, which might be considered a difference from the current invention, Chuang does teach that resin mixed with ballast may be used to fix the taught artificial plants into their posts (par. 10, claim 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to use resin with ballast in the pots of Chuang because Chuang teaches doing so is useful and appropriate for his product.  
The claim limitations regarding what the tree and its component parts are "configured to" or are "configured so as to be", the requirement that the tree is for use at Halloween, and the requirement that the base is "for receiving ballast" are statements of intended use.  The prior art product and its components meet the claim limitations because it and its components are capable of being used as claimed. 

Regarding claim 3, the teachings of Chuang might be considered to differ from the current invention in that the branches in the structures discussed above are not explicitly taught to include a metal wire core and a polymeric coating. However, Chuang does teach that his branches include "slim electrical insulation conductors 2", which are depicted as thin wires, and teaches that the branches can be coated with various colored resins and that the trunks can covered by molded resin mixture (par. 70, 71, 81, 85, 88, Fig. 1, 20, 38).  Chuang elsewhere teaches that copper can be used as an electrical conductor (par. 87).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a metal wire, such as copper, as the "slim electrical insulation conductor" cores inside the branches and to include a resin coating, i.e. a polymeric coating as would be understood by one of ordinary skill in the art, on the branches because Chuang teaches including slim conductors in his branches and teaches that copper is a conductor, and in order to create a desired decorative effect with the resin coating.  Furthermore, it would have been obvious to one of ordinary skill in the art to use a resin coating that contains a polymer because it is old and well known that resin coatings, particularly those that are used as paints, contain at least some kind of polymer.  

Regarding claims 5 and 6, as discussed above, the containers for Chuang's trees have an opening that can be closed. One of such closures is the molded resin structure (i.e. 56 and the rest of the upper surface of the base) that forms a landscape in the base container as well as a barrier plate (22) on which the molded structure rests (Figs. 20-22; par. 85).  Chaung's second tree also includes these features.  Chuang's container also meets the limitation regarding having an opening that is "configured to be closable" because it has an opening and is capable of being closed. 
As the entire interior of the structure of the first tree base is depicted as being sealed, the prior art base structure is expected to be sealed and liquid-tight. Even if Chuang's absence of a teaching to this effect is considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to configure the base section of Chang's first tree to be sealed and liquid-tight because Chuang appears to depict such a structure. Chuang further teaches that a water basin with a lid can be included in the base of his products to supply water to a pond that is part of the decorative landscape and a fog generator (par. 95).  The water basin, at least along its lower surface, is water-tight. Accordingly, it would have been obvious to one of ordinary skill in the art to include a water basin with a water-tight lower surface in the base of either of Chuang's trees and to include a pond and/or fog generator on/in the base in order to create a desired decorative effect while avoiding water spillage and because Chuang teaches that doing so is appropriate for his products.  Accordingly, such a product includes a base that is liquid-tight along at least some of its surfaces.  

Regarding claim 8, as discussed above, the trunk and base sections are connected via a threaded rod. Although Chuang does not explicitly teach from the material of the threaded rods in his products discussed above, a copper alloy is the only material he teaches for his threaded connectors (par. 46).  Accordingly, it would have been obvious to one of ordinary skill in the art to use threaded copper alloy rods as the threaded connectors in the products discussed above because Chuang teaches using threaded copper alloy rods as connectors.  

Regarding claim 10, the teachings of Chuang differ from the current invention in that the branches of the above-discussed artificial trees are not taught to have a rod extending therethrough and projecting at each end to connect with the crown and/or base.  However, the trunk of Chuang's second tree is adjoined to each of the crown section (133) and the base with threaded rod connectors (138 and the unlabeled portion located at the lower end of the trunk, 8) (Fig. 38).  It is not clear from the figure whether the threaded rod (138) extends from the trunk (8) or from the crown section (133) (Fig. 38).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the trunk of Chuang's second tree to include a central metal rod with threaded rod connectors on each end because Chuang's figure and disclosure is ambiguous as to if the threaded rod located at the upper end of the trunk is connected to the trunk or to the crown section and because a secure connection between the two parts could be satisfactorily formed with either configuration. Furthermore, even if Chuang's threaded connector rod does extend from crown section instead of the upper end of the rod, wherein the rod has an internal structure for receiving the rod, it would have been obvious to rearrange the two types of connectors, wherein the trunk has the externally threaded end and the crown section includes a recess for receiving the threaded end because doing so is a simple rearrangement/reversal of parts, which is a prima facie obvious engineering choice that does not define the claimed invention over the prior art.  See MPEP 2144.04. Although it is also unclear if the threaded rod endings and central rod of the trunk are integral, it would have been obvious to one of ordinary skill in the art to make the central rod of the trunk and its two, threaded rod ends to be integral because doing so is choice to make integral that which may be separable, which is also a prima facie obvious engineering choice that does not define the claimed product over the prior art. See MPEP 2144.04.
Chuang further teaches that the trunk may be covered with a resin and stone mixture and tape (par. 71).  As the threaded connectors are intended to engage with other connective structures, one of ordinary skill in the art would understand that the ends are not coated with the resin/stone mixture or tape.  Accordingly, it would have been obvious to one of ordinary skill in the art to coat the central rod portion of Chuang's second tree while not coating its threaded ends with the resin and stone mixture, thereby forming a trunk that includes a resin/stone mixture body with a rod extending therethrough and projecting at each end of the body to connect with the base and crown sections, because Chuang teaches that forming such a coating is appropriate for his products and in order to create a desired aesthetic effect without limiting the trunk's ability to be connected to other structures.    
The claim limitations regarding what the tree and its component parts are "configured to" or are "configured so as to be", the requirement that the tree is for use at Halloween, and the requirement that the base is "for receiving ballast" are statements of intended use.  The prior art product and its components meet the claim limitations because it and its components are capable of being used as claimed. 

Regarding claims 11-13, the crown body (133) of Chuang's second artificial tree includes several openings, or "receivers", into which the end of each of the several branches (4) is received (Fig. 38, par. 98).  As shown in Figure 38, most of the branches (4) extend upwardly away from the crown body (133) and, therefore, at least most of the receivers included therein are "configured to face upwardly".  
The teachings of Chuang may be considered to differ from the current invention in that the angles of the receivers are not explicitly disclosed.  However, Chuang's product is decorative and one of ordinary skill in the art would understand that the placement and angle of the receivers directly affects the decorative appearance of the product.  Additionally, many of the receivers appear to be situated at angles in the range of 15 to 60 º from vertical (Fig. 38).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the receivers for the branches in Chuang's product to tilt at any angle, including tilting at an angle in the range of 15 to 60 º from vertical and including "to face upwardly", in order to achieve a desired decorative effect and because Chuang appears to depict such a configuration.  Additionally, the decisions of where and in what direction to place the receivers is both a prima facie obvious selection of the shape of the crown body and a prima facie obvious aesthetic design choice and does not define the claimed invention over the prior art.  See MPEP 2144.04. 
The claim limitations regarding what the tree and its component parts are "configured to" or are "configured so as to be", the requirement that the tree is for use at Halloween, and the requirement that the base is "for receiving ballast" are statements of intended use.  The prior art product and its components meet the claim limitations because it and its components are capable of being used as claimed. 

Regarding claim 14, the teachings of Chuang might be considered to differ from the current invention in that the trunks of his products are not explicitly taught to have a height of at least one third of the overall height of the artificial tree.  However, the trunks (8) of the two trees appear to be about 1/3 of the height of the whole tree (Figs. 21 and 38).  Therefore, it would have been obvious to one of ordinary skill in the art to make the trunks of Chuang's trees to have a height that is greater than or equal to about 1/3 of the total height of the trees because Chuang appears to depict such size.  Additionally, as no criticality has been established and as the selection of trunk height directly affects the appearance of the claimed product, the recited dimension is a prima facie obvious selection of size and shape of the trunk and tree as well as a prima facie obvious aesthetic design choice and does not define the claimed invention over the prior art. See MPEP 2144.04. 

Regarding claim 15, the teachings of Chuang may be considered to differ from the current invention in that none of the base, trunk, and crown sections in the products discussed above are explicitly taught to comprise plastics. However, Chuang does teach including soft plastic bushings (33) at the ends of the branches in embodiments having the same appearance as the tree depicted in Figures 20 and 21 (par. 83).  He also teaches that the base of the structure includes a molded resin mixture and teaches to cover the branches of his trees with resin painting, both of which are understood by one of ordinary skill in this art to include plastic (par. 83, 85).  Accordingly, it would have been obvious to one of ordinary skill in the art to include soft plastic bushings, resin paint coatings, and/or resin molded materials, all of which include plastics, on the branches and/or in the base of Chuang's products discussed above because Chuang teaches doing so to be appropriate and in order to achieve a desired decorative appearance.  

Regarding claims 16 and 17, the teachings of Chuang differ from the current invention in that his trees are not taught to have the recited heights.  However, as no criticality has been established and as the selection of height directly affects the appearance of the claimed product, the recited height ranges are prima facie obvious selections of size and shape of the claimed tree as well as a prima facie obvious aesthetic design choice and do not define the claimed invention over the prior art. See MPEP 2144.04. 

Regarding claim 18, as discussed above, Chuang teaches that his branches, including near an "end portion", are made of metal and, therefore, are malleable.  Chuang further teaches that trees/plants made with metal trunks and branches can be flexed into desired angels (par. 77).  Therefore, even if Chuang's branches are considered to differ from the current invention in that their ends are not taught to be sufficiently malleable to "form a return" for securing decorations to the branch, it would have been obvious to one of ordinary skill in the art to configure the branches, including at least an region that can be considered "an end portion" to be malleable to allow the branches to be flexed to desired angles because Chaung explicitly teaches that doing so is appropriate and in order to achieve a desired decorative effect. 
The requirement that the claimed product is "configured so as to be sufficiently malleable to form a return for securing decorations to the branch" is a statement of intended use.  Chuang's products meet the limitation because they are capable of being used as claimed. 

Regarding claim 19, although Chuang does not explicitly teach that the crown section of his trees can be removably mounted to the base section, which might be considered a difference from the current invention, as shown in Figure 20, the threaded rod extending downwardly from the crown body (i.e. the region just above 132) on Chuang's first tree is similar in size or smaller than the threaded rod that extends downwardly from the trunk section (8) (Fig. 20).  As the threaded rod projecting from the bottom of the trunk in each structure is responsible for securing the trunk to the base, the similarly sized/smaller threaded rod from the crown portion is also capable of fitting inside of and, therefore, removably mounting the crown section directly to the base.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the threaded rod extending from the crown to be similar in size or smaller than the threaded rod extending from the bottom of the trunk, thereby rendering the crown capable of being removably mounted to the base, because Chuang depicts such an arrangement. 
The requirement that the claimed product is "configured so as to be removably mountable to the base section to form a Halloween artificial bush" is a statement of intended use.  Chuang's products meet the limitation because they are capable of being used as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784